Title: To James Madison from Louis-Marie Turreau de Garambouville, 20 January 1807
From: Turreau de Garambouville, Louis-Marie
To: Madison, James



Monsieur,
A Washington le 20. Janvier 1807

Des rapports officiels m’annoncent l’avenement et le Chargement dans le port de Newyork de deux Bâtimens destinés, dit-on, pour la partie révoltée de St. Domingue.  L’un est la goëlette Louisa & l’autre le Navire l’Empereur appartenant à la Compagnie Ogden.
Sans doute la Destination de ces Bâtiments Sera masquée & Sous ce rapport, Monsieur, ils doivent fixer l’attention de vos employés aux Douanes.  Mais c’est Surtout à l’égard de l’Armement que j’ai cru devoir vous prévenir de cet évènement.  Les armements n’ont ordinairement lieu que pour les voyages de l’Inde, et il est toujours aisé de S’assurer par la Nature de la Cargaison Si un Bâtiment A vraiment cette destination.  Vous
jugerez d’ailleurs, Monsieur, que le nom d’Ogden et celui d’un de Ses Navires déjà Signalé par Ses courses à St. Domingue, doivent naturellement donner de l’inquiétude.  Je vous prie d’Agréer Monsieur une nouvelle assurance de ma haute Considération.

Turreau

